TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2020



                                    NO. 03-19-00160-CV


                            Juan A. Martin-de-Nicolas, Appellant

                                              v.

                      Mark Octaviano and Victorio Tostado, Appellees




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the orders granting summary judgment signed by the trial court on

May 29, 2018. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the orders. Therefore, the Court affirms the trial court’s orders

granting summary judgment. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.